Citation Nr: 1046242	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs (VA) pension benefits in the amount of 
$20,659.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1962 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Committee on Waivers 
and Compromises (COWC) of the Milwaukee VA Pension Center in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The VA Debt Management Center sent the Veteran a letter dated 
April 9, 2005, advising him that, due to a change in his 
entitlement to benefits, an overpayment of $20,659 had been 
created.  He was notified that he had the right to request a 
waiver of recovery of the indebtedness within 180 days.

2.  The appellant's request for a waiver was received in February 
2006.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment 
of compensation benefits in the calculated amount of $20,659 was 
not timely.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 
C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA 
does not apply to all types of claims.  For example, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the waiver 
of recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this appeal is not found in Chapter 51.  

Furthermore, in the instant case, resolution of the appellant's 
appeal is dependent on the date of the receipt of his request for 
a waiver, which was not timely.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this claim, 
any deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

II.  Timeliness of Waiver Application

Under the applicable regulations, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 
5302(a) (West 2002).

In October 2004, the Veteran was notified by letter of a proposal 
to reduce his monthly pension benefits based on his spouse's 
unreported income.  He was also informed that his benefits would 
be adjusted based on the evidence he submits in response to the 
October 2004 proposal, and that an overpayment would result.  The 
letter also informed the Veteran that he would be notified of the 
exact amount of the overpayment and given information about 
repayment.  

A January 6, 2005, letter finalized the rating reduction.  It 
also notified the Veteran, in pertinent part, that he has one 
year from the date of this letter to appeal the reduction of his 
benefits.  (The Board notes that an appeal of the reduction of 
benefits differs from a request of a waiver of overpayment.)

On April 9, 2005, the Veteran was notified of the overpayment 
indebtedness in the amount of $20,659.  He was also notified that 
information on how to request a waiver of the debt or an oral 
hearing was contained in an enclosed document entitled Notice of 
Rights and Obligations.  

A thorough review of the record reveals that the Veteran did not 
file a statement or evidence disputing the validity of the debt 
until February 13, 2006, and he did not file a request for a 
waiver of indebtedness until February 21, 2006.  By this time, 
the Veteran had incurred an additional debt totaling $10,683 for 
the period from January 1, 2004, through February 28, 2005.  His 
waiver request was therefore interpreted to contemplate the total 
debt of $31,342.

In an April 2006 decision, the COWC granted a partial waiver of 
the Veteran's debt, waiving the $10,683 portion of the debt due 
to financial hardship.

The April 2006 decision also denied waiver of recovery of the 
$20,659 portion of the debt because the Veteran had been notified 
of this portion of the debt in April 2005 and had not submitted a 
waiver request within 180 days.  The Veteran filed a notice of 
disagreement in May 2006, was issued a statement of the case in 
November 2006, and perfected his appeal in January 2007.

First, the Board notes that the Veteran has not asserted that he 
did not receive the April 2005 notice letter or the Notice of 
Rights and Obligations.  In any event, the law presumes the 
regularity of the administrative process absent clear evidence to 
the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
No such evidence has been provided in this case.  The Board 
therefore presumes that the Veteran did receive the April 2005 
notice letter and that the identified enclosure notifying him of 
the 180-day limit to request a waiver was, in fact, included.  

The Veteran asserted in his January 2007 substantive appeal that 
he did not know he only had 180 days to request a waiver, and 
that he thought he had one year to do so.  As noted above, the 
Veteran had one year from the January 6, 2005, benefits reduction 
notification letter to dispute the validity of the debt itself, 
but he only had 180 days from the April 9, 2005, notification of 
the amount of indebtedness to request a waiver of overpayment.  
Each letter notified the Veteran of the applicable deadlines.  
The Veteran was therefore informed of the appropriate time limits 
in an enclosure that was sent with the April 2005 debt notice.  
Even so, the Board notes that the Supreme Court has held that 
everyone dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  
Thus, regulations are binding on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 
260, 265 (1991).

The Veteran has also asserted that having to repay this debt 
would cause a financial hardship.  The Board is sympathetic to 
this claim.  However, the regulations cited above require that a 
request to waive the overpayment of pension benefits must be made 
within 180 days of the date on the letter notifying the appellant 
of the amount of the debt.  Thus, the Veteran's request for 
waiver of overpayment is not timely, and as a matter of law, must 
be denied.  

As the Veteran's waiver was not timely received, the 
preponderance of the evidence is against his claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

The Veteran's request for waiver of recovery of overpayment 
indebtedness in the amount of $20,659 was not timely.  The appeal 
is therefore denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


